Per curiam.
This is an appeal from the grant of a motion for summary judgment in favor of the defendants in a suit for the specific performance of a contract for the purchase and sale of real estate. The facts are undisputed that no tender was made by the purchaser on or before the date required in the contract. The appellants contend that there was a genuine issue with respect to whether the appellees waived the necessity of tender on that date.
In our opinion, the appellees carried the burden on summary judgment by showing that they were available and ready to accept any tender offered on or before the required date.
The trial court did not err in granting defendants’ motion for summary judgment.

Judgment affirmed.


All the Justices concur.